

115 S882 IS: To amend title 38, United States Code, to provide for the entitlement to educational assistance under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs for members of the Armed Forces awarded the Purple Heart, and for other purposes.
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 882IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Mr. Rounds (for himself, Mr. Manchin, Ms. Warren, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the entitlement to educational assistance
			 under the Post-9/11 Educational Assistance Program of the Department of
			 Veterans Affairs for members of the Armed Forces awarded the Purple Heart,
			 and for other purposes.
	
		1.Educational assistance under Post-9/11 Educational Assistance Program for members of the Armed
			 Forces awarded the Purple Heart
 (a)EligibilitySection 3311(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (10)An individual who is awarded the Purple Heart for service in the Armed Forces occurring on or after September 11, 2001..
 (b)Amount of assistanceSection 3313(c)(1) of such title is amended by striking or (9) and inserting (9), or (10). (c)Eligibility To participate in Yellow Ribbon G.I. Education Enhancement ProgramSection 3317(a) of such title is amended, in the second sentence, by striking (1) and (2) and inserting (1), (2), and (10).